 



Exhibit 10.58
SEVENTH AMENDMENT TO CREDIT AGREEMENT
     This Seventh Amendment (“Amendment”) is made as of the February 2, 2006 to
the Credit Agreement dated as of March 31, 1998 (as amended, supplemented,
restated or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
(and successor in interest to Sunshine Nut Co., Inc. and Quantz Acquisition Co.,
Inc., “Sanfilippo” or the “Borrower”), and JBS INTERNATIONAL, INC., a Barbados
corporation which has been dissolved prior to the date of this Amendment
(“JBS”), the financial institutions party thereto (collectively “Lenders” and
individually a “Lender”) and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, in its capacity as successor Agent for the Lenders to U.S. Bancorp
Ag Credit, Inc., a Colorado corporation (the “Agent”).
RECITAL
     Except as defined herein, all capitalized terms used in this Amendment
shall have meaning assigned to them in the Credit Agreement.
     Sun Trust Bank, N.A.(“Sun Trust”) has declined to continue as a Lender
under the Credit Agreement as amended by this Amendment. U.S. Bank and LaSalle
Bank National Association (“LaSalle”) have agreed to continue as Lenders under
the Credit Agreement as amended by this Amendment. Sun Trust will be paid in
full and shall have no further obligations under the Credit Agreement on the
date of this Amendment.
     Borrower has requested certain waivers of the terms of the Credit Agreement
and has requested to borrow increased sums under the Credit Agreement, and the
Agent and the Lenders have agreed to such waivers and amendments upon the terms
and conditions contained herein.
     NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in the Credit Agreement and this Amendment, and of any
loans or extensions of credit or other financial accommodations at any time made
to or for the benefit of the Borrower by Lenders, the Borrower, the Agent and
the Lenders agree as follows:
     1. The following definitions as set forth in Section 1.1 of the Credit
Agreement, General Definitions, shall be amended to add, delete or modify such
definitions as follows:
“Loan Commitment” shall mean as to any Lender, such Lender’s Pro Rata Percentage
of $100,000,000 through and including April 30, 2006 and $80,000,000 thereafter
as set forth opposite such Lender’s name under the heading “Loan Commitments” on
Exhibit 1A-4, as such amount may be reduced or terminated from time to time
pursuant to Section 4.4 or 11.1, and “Loan Commitments” shall mean,
collectively, the Loan Commitments for all the Lenders.

Page 1 of 7



--------------------------------------------------------------------------------



 



     2. The Notes referred to in Subsection (h) of Section 2.1 of the Credit
Agreement, Loans, shall be in the form attached hereto as Exhibit 2A-4.
     3. Payments of principal, interest, non-use fees and letter of credit fees
by Borrower and Equalization Transfers between the Lenders, shall be made on the
date of this Amendment: (i) to cause the payment in full of Sun Trust under the
Credit Agreement (including the payment of all interest, non-use fees and letter
of credit fees to said date), (ii) to cause the payment of interest, non-use
fees and letter of credit fees to said date to the U.S. Bank and LaSalle under
the Credit Agreement; and (iii) to cause the Loans to be held by U.S. Bank and
LaSalle according to their respective Pro Rata Percentages as set forth in this
Amendment. Borrower acknowledges that, as a result of payment in full of Sun
Trust pursuant to this Amendment, Borrower may have reimbursement obligations
under Section 5.3 of the Credit Agreement. LaSalle acknowledges that it may hold
a greater percentage in existing LIBOR Rate Loans in the amount of its new Pro
Rata Percentage.
     4. In addition to the fees owed by Borrower to the Agent and the Lenders
pursuant to Section 6 of the Credit Agreement, Borrower agrees to pay to the
Agent, for distribution to the Lenders, a fee of $25,000 for the temporary
increase of the Loan Commitment as provided for herein (based on their
respective pro rata share of the $20,000,000 temporary increase). Such fee shall
be due upon execution of this Amendment and shall be fully earned on such date.
     5. At December 29, 2005, Borrower failed to obtain the required EBITDA and
failed to maintain the required Leverage Ratio, in violation of Section 9.6 of
the Credit Agreement, Financial Covenants and Ratios, (the “Financial Covenants
Violation”).In addition, as a result of the failure to meet such financial
covenants, Borrower is also in default (the “Note Default”) under the terms of
that certain Note Purchase Agreement dated as of December 16, 2004 relating to
those certain 4.67% Senior Notes due December 1, 2014 (the “Notes”), which
default is a Matured Default in accordance with Subsection (1) of the definition
of “Matured Default” as set forth in Section 1 of the Credit Agreement (the
“Cross Default”). The Financial Covenants Violation is also a Matured Defaut in
accordance with Subsection (p) of the definition of “Matured Default” as set
forth in Section 1 of the Credit Agreement. The Lenders hereby consent to the
Financial Covenants Violation and, subject to the proviso below, the Cross
Default, and waive their rights powers and remedies with respect to the
Financial Covenants Violation and, subject to the proviso below, the Cross
Default; provided however that it is acknowledged and agreed that the
aforementioned waiver hereunder of the Cross Default shall immediately cease to
be effective upon the acceleration, if any, by the holders of the Notes as a
result of the Note Default, whereupon the Agent and the Lenders shall thereafter
be entitled to exercise all rights and remedies relating to the Cross Default as
are provided for or permitted under the Credit Agreement and applicable law.
Notwithstanding the foregoing waiver and consent, it is expressly understood and
agreed that the Lenders shall have the right at all times hereafter to require
strict performance by Borrower of all terms of the Credit Agreement or any other
Financing Agreement, including without limitation, the terms of the
aforementioned Section of the Credit Agreement, that the Lenders do not waive,
affect or diminish any right, power or remedy of the Lenders under the Credit
Agreement or any other Financing Agreement

Page 2 of 7



--------------------------------------------------------------------------------



 



except as expressly set forth herein and that except as expressly set forth
herein, the Credit Agreement and each other Financing Agreement shall continue
in full force and effect in accordance with their respective terms.
     6. Exhibits. Exhibit 1A-3 to the Credit Agreement, Lenders’ Commitments,
shall hereafter be replaced by Exhibit 1A-4; and Exhibit 2A-3 to the Credit
Agreement, Form of Notes, shall hereafter be replaced by Exhibit 2A-4.
     7. The effectiveness of this Amendment is conditioned on the execution and
delivery to Agent of the items listed on Exhibit A attached to this Amendment in
form and substance reasonably acceptable to Agent.
     8. This Amendment shall be an integral part of the Credit Agreement, as
amended, and all of the terms set forth therein are hereby incorporated in this
Amendment by reference, and all terms of this Amendment are hereby incorporated
into said Credit Agreement, as if made an original part thereof. All of the
terms and provisions of the Agreement, as amended, which are not modified in
this Amendment shall remain in full force and effect.
{Signature Page Follows}

Page 3 of 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first above written.

                                  JOHN B. SANFILIPPO & SON, INC., a            
  Delaware corporation ATTEST:                
 
                   
By
  /s/ Jeffrey Sanfilippo       By   /s/ Michael J. Valentine    
 
                   
 
  Its Exec. Vice President           Its CFO    
 
                                U.S. BANK NATIONAL ASSOCIATION             as
Agent and as a Lender
 
                   
 
          By   /s/ John Ball    
 
                   
 
              Its Vice President    
 
                                LASALLE BANK NATIONAL             ASSOCIATION
(f/k/a LaSalle National             Bank), as a Lender
 
                   
 
          By   /s/ Emily Eigel    
 
                   
 
              Its Loan Officer    

{Signature Page to Seventh Amendment to Credit Agreement Dated February 2, 2006}

Page 4 of 7



--------------------------------------------------------------------------------



 



EXHIBIT 1A-4
TO
CREDIT AGREEMENT
Lenders’ Commitments

              Loan   Pro Rata   Maximum $ Through   Commitments   Percentage  
And Including 4/30/06  
U.S. Bank
  50.000000%   $ 50,000,000  
LaSalle Bank
  50.000000%   $ 50,000,000  
TOTAL:
  100%   $ 100,000,000  

              Loan   Pro Rata   Maximum $ After   Commitments   Percentage  
4/30/06  
U.S. Bank
  50.00000%   $ 40,000,000  
LaSalle Bank
  50.00000%   $ 40,000,000  
TOTAL:
  100%   $ 80,000,000  

              LC   Pro Rata       Commitments   Percentage   Maximum $  
U.S. Bank
  50.00000%   $ 10,000,000  
LaSalle Bank
  50.00000%   $ 10,000,000  
TOTAL:
  100%   $ 20,000,000  

Page 5 of 7



--------------------------------------------------------------------------------



 



EXHIBIT 2A-3
TO
CREDIT AGREEMENT
Form of Notes
Attached

Page 6 of 7



--------------------------------------------------------------------------------



 



Exhibit A to
Seventh Amendment to
Credit Agreement
List of Closing Documents

     
1.
  This Seventh Amendment executed by the Borrower and all of the Lenders
 
   
2.
  Revolving Note in favor of U.S. Bank National Association
 
   
3.
  Revolving Note in favor of LaSalle Bank National Association

Page 7 of 7